Argued November 16, 1926.
These appeals, respectively, involve only the same questions which have been considered in opinions this day filed in the cases of Commonwealth v. Hunsinger and Commonwealth v. Dabbiero, and for the reasons in those opinions stated, the assignments of error are overruled.
The judgments in these appeals are affirmed and the records remitted to the court below; and it is ordered that the defendants, respectively, appear in the court below at such time as they may be there called, and that they be by that court committed until they have complied with the sentence, or any part of it, which had not been performed at the time their respective appeals were made a supersedeas.